Citation Nr: 0532645	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  99-08 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for posttraumatic 
headaches from January 1, 1999, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from November 1985 to June 
1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which increased the evaluation for the veteran's 
service connected posttraumatic headaches to 30 percent 
disabling and, on the basis of clear and unmistakable error, 
thereafter reduced the rating to a 10 percent evaluation.

The veteran initiated the appellate process by filing a 
notice of disagreement with a May 1997 rating, which 
increased the disability evaluation for the veteran's service 
connected posttraumatic headaches to 30 percent.  That 
evaluation was subsequently reduced pursuant to 38 C.F.R. § 
3.105 (clear and unmistakable error) to a 10 percent rating.  

The case was previously before the Board in January 2003, at 
which time an increased rating for posttraumatic headaches 
for the period from January 1997 to January 1999 was 
adjudicated. 

In January 2003, the Board ordered further development on the 
issue of increased evaluation for posttraumatic headaches for 
the period from January 1, 1999, to include the issue of 
whether a reduction was proper.  Thereafter, the case was 
sent to the Board's Evidence Development Unit (EDU), to 
undertake the requested development.

This case was remanded in October 2003.  In June 2005, the RO 
restored the 30 percent evaluation effective January 1, 1999.  
As the January 2003 Board decision adjudicated the issue of 
an increased rating prior to January 1, 1999, the Board will 
review the issue of increased evaluation for posttraumatic 
headaches for the period from January 1, 1999.   




FINDING OF FACT

The evidence for the period from January 1, 1999, 
demonstrates subjective headaches without a showing of 
hemiplegia, epileptiform seizures, facial nerve paralysis, or 
multi-infarct dementia; the headaches are not shown to 
approximate very frequent, completely prostrating, and 
prolonged attacks productive of severe economic 
inadaptability.


CONCLUSION OF LAW

The schedular criteria for a rating greater than 30 percent 
for posttraumatic headaches, currently evaluated as 30 
percent disabling for the period from January 1, 1999, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ Part 4, Diagnostic Codes 8045, 8100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative of any information (medical or lay evidence) 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
November 2001 and February 2004.  The content of the notices 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letters advised the appellant 
what information and evidence was needed to substantiate the 
claim.  The letters also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claim and enough 
information for the RO to request records from the sources 
identified by the appellant.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records and records from other Federal agencies.

Additionally, a supplemental statement of the case in August 
2005 readjudicated the claim after content-compliant notice 
had been provided, and without "taint" from prior 
adjudications.  Therefore, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  
Although having requested a local hearing on his substantive 
appeal received in May 1999, the veteran withdrew that 
request in a written statement received in October 1999.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual Background

Service medical records dated in February 1987 relate that 
the veteran sustained head trauma and loss of consciousness 
in a fall.  Initially, it was thought that he sustained a 
cervical fracture but X-ray and computerized tomography (CT) 
scan were negative.  

Service connection for posttraumatic headaches was 
established pursuant to a September 1988 rating.  A 10 
percent evaluation had been in effect from June 3, 1987.  

The current claim on appeal was initiated by a request filed 
in January 1997 for re-evaluation of the disability.

The veteran submitted October 1999 documents from the place 
of employment at the U. S. Postal service.  It was shown that 
he was placed on a list for reassignment.  

An October 1999 private outpatient record show that the 
veteran complained of severe headaches.  Initially, transient 
ischemic attack and seizure disorder were considered.  On 
examination 3 days later, there were no abnormalities noted.  
He was alert and oriented.  The diagnosis was headaches with 
neuro-deficit.  

The record contains VA outpatient records that date between 
1999 and 2002.  These records show that he complained of 
seizures and headaches on occasion.  In June 1999, he 
reported severe headaches for the previous 4 days.  On a 
scale of 1-10, the pain was 9.  A December 1999 CT scan was 
normal.  

In March and May 2000 he complained of headaches.  A 
neurology consultation was scheduled in August 2000, however, 
the veteran failed to show.  

In January 2001, he complained of dizziness and headaches.  
He was prescribed Dilantin and told to use Panadol at night.  
No neurologic abnormalities were noted on examinations in May 
2001, September 2001, and January 2002.

A VA examination was conducted in April 2003.  The veteran 
reported his medical history and symptoms.  He reported 
recurring headaches that affected him twice monthly.  He 
reported frontal stabbing pulsating headaches.  This was 
accompanied by photophobia.  He worked for the U. S. Postal 
Service.  He also described disorienting epileptic-type 
seizures.  There were no abnormalities noted on examination.  
The electroencephalogram was normal.  The examiner noted that 
the veteran describes symptoms of seizures but he did not fit 
the category for epilepsy.

The veteran submitted September 2003 documentation from the 
U. S. Postal Service showing treatment for a right arm 
injury.

In a June 2005 rating action, the evaluation was restored to 
30 percent effective in January 1997.  

Criteria and analysis for an increased rating for 
posttraumatic headaches

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule provides that the disability will be 
rated pursuant to Diagnostic Codes 8045 and 9304.  Purely 
subjective complaints, following trauma, such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304 which provides for dementia due to head trauma.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  Purely neurological disabilities such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc. resulting 
from brain trauma are rated under the diagnostic codes 
specifically dealing with such disabilities.  38 C.F.R. § 
4.124a, Code 8045.

A review of the findings on examination and treatment records 
show that the veteran's headache symptoms since January 1999 
are consistent with the complaints outlined in Diagnostic 
Code 8045.  These include headaches, dizziness and insomnia.  
The examination reports do not include evidence of 
hemiplegia, epileptiform seizures, facial nerve paralysis, or 
of multi-infarct dementia during the pertinent period.  While 
the veteran has reported epileptic like seizures, such 
manifestations have not been verified by objective medical 
examination.  In fact diagnostic studies have been within 
normal range.  Under these provisions, a rating in excess of 
10 percent is specifically prohibited under Diagnostic Code 
8045.

The Board also considered the veteran's service-connected 
posttraumatic headaches under the provisions of 38 C.F.R. § 
4.124a, Diagnostic Code 8100, pertaining to migraine 
headaches.  Under that code, a 10 percent evaluation is 
warranted with characteristic prostrating attacks averaging 
one in 2 months over the last several months.  A 30 percent 
evaluation is assigned with characteristic prostrating 
attacks occurring on an average once a month over last 
several months, and a 50 percent evaluation, the highest 
rating under this code, is assigned with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Nonetheless, evaluating the 
veteran's disability under this code would not be more 
beneficial.  

Although the veteran reports headaches twice monthly, there 
is no indication in the VA clinical records that the veteran 
stayed in bed or was otherwise incapacitated for prolonged or 
frequent periods due to his headaches.  There are no clinical 
records demonstrating such a degree of treatment.  The record 
shows that the veteran continues to work for the Post Office 
and there is no evidence of severe economic inadaptability.  
The veteran's statements and medical reports form a 
preponderance of evidence which demonstrates that his 
posttraumatic headaches most closely approximate the criteria 
for the current 30 percent rating and do not approximate the 
very frequent completely prostrating and prolonged attacks 
which are required for the next higher rating.  38 C.F.R. 
§ 4.7.  



ORDER

An increased evaluation for posttraumatic headaches for the 
period from January 1, 1999 is denied.


____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


